Citation Nr: 0820249	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-11 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for chronic lumbosacral strain for the period of time prior 
to July 3, 1996.

2.  Entitlement to a disability rating in excess of 40 
percent for chronic lumbosacral strain for the period of time 
subsequent to July 2, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1966 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That rating decision, in part, 
granted service connection for lumbosacral strain and 
assigned the initial disability ratings as indicated in the 
Issues section above.  

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  Prior to July 3, 1996, the veteran's lumbosacral strain 
was manifested by characteristic pain on motion.  It was not 
manifested by:  muscle spasm on extreme forward bending, 
listing of the spine, loss of lateral spine motion, more than 
slight limitation of motion, or x-ray evidence of arthritic 
changes.  

2.  Subsequent to July 2, 1996, the veteran's service-
connected lumbosacral strain is  manifested by:  forward 
flexion to 15 degrees; right lateral flexion to 15 degrees; 
left lateral flexion to 10 degrees; extension to 5 degrees; 
right rotation to 20 degrees; and left rotation to 15 
degrees; lumbar flattening; tenderness, muscle spasm; pain on 
motion, and x-ray evidence of arthritis.  There is no 
evidence of ankylosis, listing of the spine or abnormal 
contour, a fractured vertebra or pronounced intervertebral 
disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and not in excess 
thereof, for lumbosacral strain for the period of time prior 
to July 3, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).  

2.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain, subsequent to July 2, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5003, 5292, 5295 (effective 
prior to September 26, 2003).  38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's claim for service connection for a 
low back disorder was received by VA in July 1996, which is 
prior to the effective date of the notice requirements of the 
VCAA.  Nevertheless, notice with respect to the claim for 
service connection was provided to the veteran in letters 
dated in August 2003 and October 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in a letter dated 
March 2006.  

Here, the veteran is challenging the initial disability 
ratings assigned for his service-connected lumbosacral 
strain.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, this case involves the assignment of 
an initial disability rating upon the grant of service 
connection so these requirements are not applicable in the 
instant case.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran provided a copy of Social Security Administration 
decision which found the veteran entitled to monthly 
disability benefits effective in March 1994.  The document 
was received in November 1994 along with copies of medical 
statements indicating that the veteran was unable to work due 
to his psychiatric condition.  There is no indication in the 
claims file, nor has the veteran or his representative 
asserted, that these records are pertinent to the pending 
claim concerning his low back disorder as to require that 
additional adjudication resources be expended to obtain these 
records.

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records; 
private medical treatment records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for increased initial disability ratings for his service-
connected low back disorder.   

II.  Disability Ratings Assigned

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

This appeal addresses the initial disability ratings assigned 
for the veteran's service-connected lumbosacral strain; the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran served on active duty from January 1966 to 
November 1968.  A March 1969 rating decision granted service 
connection for a chronic anxiety reaction.  This rating 
decision also indicated that service connection had been 
denied for a "back condition - not found last examination."  
The service medical records and the January 1969 VA 
Compensation and Pension examination revealed that the 
veteran had complaints of back pain.  However, x-ray and 
physical examination were essentially negative for any 
physical back disorder.  While there was tenderness on 
pressure at L1, there was no limitation of motion and the 
reflexes were not impaired.  X-ray results indicated that the 
spinal curvature and disc spaces were normal.  The veteran 
filed a notice of disagreement with the denial of service 
connection for a back disorder in May 1969.  As a result, a 
December 1969 rating decision changed the disability 
narrative to read "anxiety reaction with associated back 
complaints."  An increased rating of 50 percent was assigned 
for the veteran's service-connected psychiatric disability 
effective November 1968.  A temporary total rating was also 
assigned for a discrete period of hospitalization for 
treatment.  

At his March 2008 hearing, the veteran testified that he was 
hospitalized by VA for inpatient treatment of a low back 
disorder from July to October 1969.  He further testified 
that the records related to this hospitalization were 
missing.  However, a VA hospital summary for the period of 
time from July to October 1969 is of record.  It reveals that 
the veteran was hospitalized with complaints of low back 
pain.  Treatment ultimately indicated that the veteran 
complaints of back pain were essentially psychosomatic in 
nature and a primary diagnosis of anxiety reaction was made.  
This record also indicates a secondary diagnosis of 
"probable muscle spasm in low back."  Which was crossed out 
and initialed by the attending physician.  The narrative of 
the hospital report does reveal that the veteran's complaints 
of back pain were evaluated by an orthopedic surgeon; 
physical and  x-ray examination did not reveal any 
abnormalities of the spine.  However, a lumbar support was 
issued the veteran and that seemed to improve his back 
symptoms.  

A January 1970 VA outpatient treatment record reveals that he 
was again seen for complaints of low back pain.  After full 
evaluation the diagnosis was "anxiety reaction with muscle 
spasm."  In October 1976, a VA neuropsychiatric examination 
of the veteran was conducted.  Again he complained of low 
back pain.  However, with little objective findings of 
physical abnormality, the diagnosis was anxiety neurosis.  A 
January 1994, VA treatment record again shows that the 
veteran was treated for complaints of low back pain after he 
fell down the stairs.  In January 1995, the veteran could 
forward flex to 7 inches from the floor, side bend to the 
popliteal fossa and extend to 15 degrees.  In February 1995, 
motion was normal in all planes.  

In July 1996, the veteran filed the claim which is the 
subject of this appeal.  The claim indicated that "I  . . .  
have not been, according to my file, compensated for a back 
injury incurred in Vietnam."  The RO viewed this as a claim 
for an increased rating for the veteran's service-connected 
psychiatric disorder and ultimately changed the Diagnostic 
Code to reflect that the veteran had post-traumatic stress 
disorder, and granted a 100 percent disability rating for 
this disability.  

Since the December 1969 rating decision phrased the veteran's 
service-connected disability as anxiety reaction with 
associated back complaints, it is conceded that service 
connection for a back disorder was granted at that time.  
Accordingly the 1996 claim for service connection can also be 
viewed as a claim for a separate disability rating for the 
back disorder, which was being rated as a symptom of the 
veteran's service-connected psychiatric disability.  

In October 2004, a VA examination of the veteran was 
conducted.  The veteran reported complaints of back pain and 
that he wore back braces on occasion.  Physical examination 
revealed tenderness to palpation of the lumbar spine along 
with pain on range of motion.  The veteran could extend to 35 
degrees without pain and flex to -10 before he developed 
pain.  X-ray examination revealed mild degenerative arthritis 
of the lumbar spine and chronic lumbosacral strain.  There 
was no muscle spasm.  The examining physician indicated that 
these disabilities were related to service.  

As a result of the findings from the October 2004 VA 
examination, service connection for chronic lumbosacral 
strain, with degenerative arthritis was granted effective 
November 1968.  This rating action essentially assigned a 
disability rating for the veteran's physical back disability 
as separate from his psychiatric disability.  A 
noncompensable (0%) disability rating was assigned for the 
period of time from November 1968 until July 3, 1996, which 
is the date the veteran's claim for a separate disability 
rating was received.  A 40 percent disability rating was 
assigned effective July 3, 1996.  

VA outpatient treatment records, dated from 2001 to 2004, 
show he was treated occasionally for complaints of low back 
pain.  In August 2006, the diagnosis was history of chronic 
back pain/degenerative disc disease.  In August 2007, the 
most recent VA examination of the veteran was conducted.  The 
veteran reported low back pain which radiated into his legs, 
with symptoms being worse on the right.  Physical examination 
reveled lumbar flattening.  Tenderness, weakness, pain on 
motion, and muscle spasm were all noted on objective 
examination.  Range of motion testing of the lumbar spine 
revealed:  forward flexion to 15 degrees; right lateral 
flexion to 15 degrees; left lateral flexion to 10 degrees; 
extension to 5 degrees; right rotation to 20 degrees; and 
left rotation to 15 degrees.  X-ray examination revealed that 
vertebral height, alignment, and disc spaces were maintained; 
however, there was evidence of degenerative changes and 
muscle spasm.  Lower extremity sensation was intact 
bilaterally and knee and ankle jerk results were normal.  

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran's service-connected spine disability is diagnosed 
as lumbosacral strain with arthritis.  Diagnostic Code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  This Diagnostic Code 
is unchanged from 1968, the date of service connection.  The 
Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  

Lumbosacral strain was rated under Diagnostic Code 5295.  38 
C.F.R. § 4.71a (effective before September 26, 2003).  Under 
Diagnostic Code 5295, a 40 percent rating was warranted where 
there is evidence of severe lumbosacral strain with listing 
of the whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
assigned for a lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 10 percent rating 
contemplated lumbosacral strain with  characteristic pain on 
motion.  A noncompensable (0%) rating was assigned for 
lumbosacral strain with only slight subjective symptoms.  Id.

Prior to September 26, 2003 degenerative disc disease was 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Rating Schedule, provided for a noncompensable 
rating for postoperative, cured intervertebral disc syndrome.  
A 10 percent rating was warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent rating 
contemplated moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The prior rating schedule also provided for 100 percent 
disability ratings for disabilities of the spine for:  
residuals of a fractured vertebra with spinal cord 
involvement rendering the veteran bedridden or requiring long 
leg braces; or for complete bony fixation (ankylosis) of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbosacral strain is 5237 while the new Diagnostic Code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

Range of motion measurement is to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2007).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In the present case there 
is no evidence of incapacitating episodes resulting from 
degenerative disc disease.  Accordingly, rating under these 
criteria is not appropriate.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Note (1) (2007).  Moreover, 
no evidence of record reflects a diagnosis of disc disease 
prior to July 1996 so rating the back disability under the 
criteria set forth in Diagnostic Code 5293 would also not be 
appropriate.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A.  November 1968 to July 1996

The evidence supports the assignment of a 10 percent 
disability rating for the service-connected lumbosacral 
strain during this period of time.  The Board notes that the 
veteran's primary symptoms were psychiatric in nature, and x-
ray examination in 1969 showed a normal lumbosacral spine, 
without evidence of arthritis or other abnormality.  However, 
the veteran did have consistent complaints of low back pain.  
The October 1969 VA hospital summary did contain a diagnosis 
of "probable muscle spasm in low back."  Although this was 
crossed out by the attending physician, it, along with the 
veteran's complaints of pain, does indicate that some 
physical symptoms of lumbar strain were present besides the 
veteran's psychosomatic complaints.  Accordingly, the 
evidence supports a grant of a disability rating of 10 
percent for the veteran's lumbosacral strain under Diagnostic 
Code 5295 because of evidence of characteristic pain on 
motion.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for 
lumbosacral strain for the period prior to July 3, 1996.  
there is no evidence of arthritis on x-ray examination during 
this period of time.  Moreover, there is no objective 
evidence of muscle spasm with loss of lateral spine motion, 
listing of the spine, limitation of motion greater than 
slight or of any other symptoms warranting a disability 
rating in excess of 10 percent.  Concerning limitation of 
motion, it is noted that, in January 1995, the veteran had 15 
degrees of extension, but he was able to flex to within 7 
inches of the floor.  Accordingly, the limitation of motion 
shown was no more than slight.  This is confirmed by a 
February 1995 medical record which indicated that range of  
motion was normal on all planes.  Moreover, the medical 
evidence did not show the presence of intervertebral disc 
disease such that a rating under Diagnostic Code 5293 is for 
consideration.  38 C.F.R. § 4.71a (effective before September 
26, 2003).  

B.  July 1996 to the Present

The veteran is presently rated at a 40 percent disability 
rating for his lumbosacral strain.  This is the maximum 
disability rating that can be assigned under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (effective before September 26, 
2003).  To warrant a disability rating in excess of 40 
percent under the old rating criteria, the veteran would have 
to have pronounced intervertebral disc syndrome, ankylosis of 
the spine, or a fractured vertebra with spinal cord 
involvement.  None of this is shown by the medical evidence 
of record.  Of specific note is recent x-ray evidence which 
shows arthritis and muscle spasm but no evidence of 
ankylosis, fracture, or of disc space narrowing indicative of 
degenerative disc disease.  No medical records show an absent 
ankle jerk or other neurological findings such that a 60 
percent rating for pronounced intervertebral disc syndrome 
would be appropriate.  

The preponderance of the evidence is against the claim when 
the veteran's lumbosacral strain is considered under the 
current rating criteria.  A disability rating in excess of 40 
percent is not warranted as ankylosis of the entire 
thoracolumbar spine has not been shown and as there is no 
competent evidence of any incapacitating episodes of 
intervertebral disc disease.  Also, there is no evidence of 
associated neurologic disabilities warranting a separate 
disability rating.  


ORDER

A disability rating of 10 percent, and not in excess thereof,  
is granted for chronic lumbosacral strain for the period of 
time prior to July 3, 1996, subject to the law and 
regulations governing the payment of monetary awards.  

A disability rating in excess of 40 percent for chronic 
lumbosacral strain with arthritis is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


